Citation Nr: 1303287	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  11-02 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether the Veteran has filed a timely appeal for entitlement to service connection for the following: bilateral arthritis of the feet, bilateral arthritis of the ankles, hammertoe of the left foot, bilateral arthritis and joint disease of the knees, lung condition, sinus condition, diabetes mellitus as a result of exposure to herbicides, posttraumatic stress disorder (PTSD), hypertension, erectile dysfunction, degenerative joint disease of the lower back, sleep apnea secondary to PTSD, and for the issue of whether new and material evidence has been presented to reopen the claim of service connection for the right ankle fusion, status post poliomyelitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In an October 2008 rating decision, the RO denied service connection and an application to reopen as enumerated above.  The RO issued a statement of the case (SOC) in July 2009, and the Veteran filed his VA Form 9 substantive appeal in December 2009.  

The Veteran was afforded a Board hearing before the undersigned Veterans Law Judge on April 5, 2012. 

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal. 


FINDINGS OF FACT

1. The Veteran was notified on October 2008 of an October 2008 RO rating decision which denied entitlement to service connection for bilateral arthritis of the feet, bilateral arthritis of the ankles, hammertoe of the left foot, bilateral arthritis and joint disease of the knees, lung condition, sinus condition, diabetes mellitus as a result of exposure to herbicides, posttraumatic stress disorder (PTSD), hypertension, erectile dysfunction, degenerative joint disease of the lower back, sleep apnea secondary to PTSD, and denied the application to reopen the claim of service connection for the right ankle fusion, status post poliomyelitis.

2. The Veteran filed a NOD in December 2008 with the October 2008 rating decision, and was issued a SOC on July 2009.

3. A substantive appeal was not received by the RO within one year of notification of the October 2008 rating decision.


CONCLUSION OF LAW

The criteria for a timely filed substantive appeal regarding entitlement to service connection for bilateral arthritis of the feet, bilateral arthritis of the ankles, hammertoe of the left foot, bilateral arthritis and joint disease of the knees, lung condition, sinus condition, diabetes mellitus as a result of exposure to herbicides, posttraumatic stress disorder (PTSD), hypertension, erectile dysfunction, degenerative joint disease of the lower back, sleep apnea secondary to PTSD, and for the issue of whether new and material evidence has been presented to reopen the claim of service connection for the right ankle fusion, status post poliomyelitis, have not been met.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R.§§ 20.200, 20.202 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Timeliness of Appeal

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2012).  The timeliness and adequacy of substantive appeal is a jurisdictional matter and is governed by the interpretation of law.  In such a case, the VCAA has no application.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

In order for the Board to have jurisdiction to review a RO denial, there must be a timely substantive appeal.  A timely substantive appeal initially requires that a written NOD be filed within one year after the date of notice of the RO denial.  Next, the RO must issue a SOC on the matter being appealed.  Finally, the appeal must be perfected by the filing of a VA Form 9 or other written equivalent thereof, indicating an intention to seek appeal to the Board.  A timely substantive appeal is one filed in writing, within 60 days of the date of notice of the SOC, or within the remainder of the one-year period of the date of notice of the RO decision being appealed, whichever is later.  The date of mailing of the SOC will be presumed to be the same as the date of the SOC.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2012). 

The Board has the authority to determine whether it has jurisdiction to review a case, and may dismiss any case over which it does not have jurisdiction.  38 U.S.C.A. § 7105(d) (3) (West 2002); 38 C.F.R. § 20.101(d) (2012).  The agency of original jurisdiction (AOJ) may close the case for failure to respond after receipt of the SOC (see 38 C.F.R. § 19.32 (2012)), but a determination as to timeliness or adequacy of any such response for the purposes of appeal is in the province of the Board.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.101(d) (2012).  The Board notes that the issue of timeliness of appeal was addressed by the AOJ; the issue was never waived.

In this case, at his April 2012 Board hearing, the Veteran asserted that the VA Form 9 was untimely submitted because he was working with a private attorney who knew of the deadline, but missed it due to waiting on medical records from a Durham facility.  The Veteran avers that had he known the attorney would miss the deadline, he would have submitted the VA Form 9 himself.  

In an October 2008 rating decision, the RO denied entitlement to the above listed claims; notice was sent to the Veteran in a letter dated October 2008.  The Veteran filed a NOD with this decision in December 2008.  Although the document filed by the Veteran was a VA Form 9, it was no more than a NOD because a SOC had not yet been issued.  The Veteran was furnished a SOC on July 2009, along with a VA Form 9 and instructions as to how to file a formal appeal.  He was notified that his appeal should address: the benefit he wanted; the facts in the SOC with which he disagreed; and the errors that he believed the RO made in applying the law.  He was also informed that he must file his appeal within 60 days from the date of the letter or within the remainder, if any, of the one-year period from the date of the letter notifying him of the action that he appealed.

On December 2009, the Veteran submitted his substantive appeal (VA Form 9), which is more than one year after he was notified of the RO's decision in October 2008, and more than 60 days after the SOC was mailed in July 2009.  The record reflects that the Veteran was represented by Disabled American Veterans.

Furthermore, a substantive appeal consists of a properly completed VA Form 9, "Appeal to Board of Veterans' Appeals", or correspondence containing the necessary information.  38 C.F.R. § 20.202.  The substantive appeal should set out specific arguments relating to errors of fact or law made by the agency of original jurisdiction in reaching the determination, or determinations, being appealed.  To the extent feasible, the arguments should be related to specific items in the SOC and any prior supplemental SOCs.  Id.  The Board will construe such arguments in a liberal manner for purposes of determining whether they raise issues on appeal, but the Board may dismiss any appeal which fails to allege specific error of fact or law in determination, or determinations, being appealed.  Id.

The Veteran had until October 2009 (one year from the date of the RO's original notification of the denial of claims) to file a substantive appeal with the issue addressed in the July 2009 SOC; however, the Board finds that the Veteran did not submit any documents during the relevant time period that would constitute a substantive appeal.  

Lastly, the Board acknowledges that the Veteran submitted an assortment of medical records along with his NOD in October 2008.  However, such documents are copies of previously submitted evidence rather than new and material evidence.  See 38 C.F.R. § 3.156.  Such evidence did not effectively toll the time period within which to submit a timely substantive appeal.  

In view of the foregoing, the Board must find that no documentation was received from the Veteran that could constitute a valid substantive appeal pursuant to 38 C.F.R. § 20.202.  Accordingly, the Board concludes that a timely substantive appeal of the October 2008 RO decision was not received.  Therefore, the Board must find that the Veteran did not perfect a timely appeal, and this appeal must be dismissed.


ORDER

As a substantive appeal was not timely filed, the Board lacks jurisdiction to consider the claim for entitlement to service connection for bilateral arthritis of the feet, bilateral arthritis of the ankles, hammertoe of the left foot, bilateral arthritis and joint disease of the knees, lung condition, sinus condition, diabetes mellitus as a result of exposure to herbicides, posttraumatic stress disorder (PTSD), hypertension, erectile dysfunction, degenerative joint disease of the lower back, sleep apnea secondary to PTSD, and for the issue of whether new and material evidence has been presented to reopen the claim of service connection for the right ankle fusion, status post poliomyelitis, all of which the RO denied in October 2008.  Thus, the appeal is dismissed.





____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


